Citation Nr: 1814242	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD).

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 10 percent prior to August 8, 2016, and in excess of 30 percent from August 8, 2016, for migraine headaches.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the Board remanded the issues for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. There is no evidence of record which establishes that the Veteran has ischemic heart disease. 

2. Prior to August 8, 2016, the competent and credible evidence of record is at least in equipoise that the Veteran had migraine headaches with prostrating attacks averaging one in two months over last several months.

3. From August 8, 2016 forward, the Veteran has had migraine headaches with prostrating attacks occurring on an average once a month over last several months. 


CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for an initial rating in excess of 10 percent, prior to August 8, 2016, and in excess of 30 percent from August 8, 2016, for migraine headaches have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a June 2013 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claims, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, post-service outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records has been fulfilled with respect to the issues decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded multiple VA medical examinations in August 2016.  Based on the examinations and the records, VA the medical examiner was able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran filed a claim for service connection for ischemic heart disease. The Board finds, however, that the evidence of record does not show that ischemic heart disease has ever been diagnosed. 

A review of the service treatment records, including pre-induction and separation examinations, shows that the Veteran had a normal heart with no complaints, treatment, or symptoms of pain or pressure in the chest, or palpitation or pounding of the heart. 

A review of post-service treatment records shows that the Veteran has never been diagnosed with IHD. Specifically, at the August 2016 VA examination, the examiner concluded that the Veteran has not been diagnosed with a heart condition.  On examination, the Veteran had normal heart rate, rhythm, and sound.  A cardiology stress test and echocardiogram revealed normal findings with no evidence of IHD or coronary artery disease.  Even the Veteran did not relay a known history of heart disease, and the evidence of record does not disclose a diagnosed heart condition. The treatment records show that the Veteran denied having any heart problems except for tachycardia and hypertension.  Moreover, in 2012, a diagnostic consultant wrote that he is unable to diagnose the Veteran with IHD as there was no substantial evidence to warrant the diagnosis. As such, the examiner concluded that a diagnosis of heart condition cannot be rendered.   

The Board acknowledges the Veteran's statement that he has ischemic heart disease that he believes is related to service. However, the Board finds that there is low probative value to the Veteran's statement as he is not competent to identify his condition as such identification requires medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). Thus, the Board finds that there is no competent and credible evidence of record that establishes that the Veteran has ischemic heart disease. 

Despite the Veteran's claim for service connection for  ischemic heart disease, the evidence of record does not show that he has the claimed disability. In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for ischemic heart disease. The benefit-of-the-doubt rule does not apply and service connection is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's headaches are rated under Diagnostic Code 8100, covering migraine headaches. Under Diagnostic Code 8100, a noncompensable rating is warranted for headaches with characteristic prostrating attacks averaging less than one in two months over the last several months. 38 C.F.R. § 4.124a , Diagnostic Code 8100. A 10 percent rating is warranted for headaches with prostrating attacks averaging one in two months over the last several months. Id. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. Id. A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

At the August 2016 VA examination for migraine headaches, the Veteran reported that he would have daily headaches mostly related to his neck ache.  The Veteran stated that he would have migraine headaches approximately twice a month and that they usually last the whole day.  The Veteran also endorsed light sensitivity.  On examination, the examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain once every month, but no very prostrating and prolonged attacks of migraine headaches.  A review of records reveals that the Veteran complained of intermittent headaches, mostly related to his neck pain.  Based on the records, it is unclear whether the Veteran had prostrating attacks averaging one in two months prior to August 8, 2016.  However, in the light most favorable to the Veteran, the Board affirms the finding that the Veteran had an average of at least one prostrating attacks in two months prior to August 8, 2016, which is consistent with a 10 percent rating.  Based on the August 8, 2016 VA examination, the Board finds the Veteran has prostrating attacks on an average once a month over the last several months, but does not find that the Veteran has frequent prostrating and prolonged attacks productive of severe economic inadaptability as the Veteran does not even allege such severity. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent prior to August 8, 2016 and in excess of 30 percent from August 8, 2016, for the Veteran's disability. As the preponderance of the evidence is against an increased rating for the Veteran's migraine headaches, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for ischemic heart disease is denied. 

Entitlement to an initial rating in excess of 10 percent prior to August 8, 2016, and in excess of 30 percent from August 8, 2016, for migraine headaches is denied.


REMAND

Unfortunately, an additional remand is required regarding the Veteran's claim for service connection for an acquired psychiatric disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

Pursuant to the February 2016 Board remand, the Veteran was afforded a VA examination for his claimed PTSD.  In the July 2016 VA examination, the examiner concluded that the Veteran did not have a diagnosis of a mental disorder as the Veteran does not meet the DSM-5 criteria for a diagnosis of PTSD or any other mental disorder.  The Board finds the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in June 2014, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded. Id.  

Therefore, the file should be forwarded to the VA examiner who conducted the July 2016 VA examination, if available, to obtain an addendum medical opinion to determine the Veteran's diagnosis under DSM-IV.

Additionally, the Board finds that the examiner did not reconcile the PTSD diagnosis from an August 2012 psychological evaluation. In addition, the examiner did not address the August 2012 medical opinion from a diagnostic consultant wherein the consultant opined that the Veteran's PTSD is "far more likely than not that same is directly and causally related to his military service." As such, this opinion requires an addendum to address the deficiencies.

Furthermore, regarding the Veteran's claim for a TDIU, as the RO's adjudication of the claim for service connection may bear on the manner in which the TDU claim is considered, the Board's consideration of the Veteran's entitlement to a TDIU, at this juncture, would be premature. Thus, as the issue of TDIU is inextricably intertwined with the remanded claim on appeal, the Board will defer TDIU adjudication until the remaining service connection claim is resolved. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the July 2016 VA examination or another appropriate medical professional if that examiner is unavailable. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

The examiner should determine whether the Veteran has symptomatology that satisfied the required criteria under DSM-IV for a diagnosis of PTSD. In rendering this conclusion, the examiner must specifically discuss the August 2012 diagnosis of PTSD.

If PTSD under DSM-IV is diagnosed, the reviewer must determine if it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is due to the Veteran's fear of hostile military or terrorist activity during service. The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period to respond.  The case should then be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


